In a proceeding to construe the testator’s will, Charles Greenfield and Isidore Greenfield, two of the three executors, appeal (as limited by their brief) from so much of a decree of the Surrogate’s Court, Rockland County, made August 30, 1963 on remittitur, as fixed the fees for the several counsel. Decree modified on the law and the facts as follows: (a) by striking from the last decretal paragraph the $1,500 allowance made to Rivkin & Rosen, Esqs.; and (b) by adding said sum to the allowance made to Jay Leo Rothschild, Esq. As so modified, the decree, insofar as appealed from, is affirmed, with costs to all parties who filed separate briefs, payable out of .the estate. The findings of fact implicit in the Surrogate’s decision, insofar as they are inconsistent herewith, are reversed, and new findings are made as indicated herein. Coneededly, Messrs. Rivkin & Rosen, who represented Isidore Greenfield on the appeal to the Court of Appeals, did nothing independently of Mr. Rothschild, counsel for Charles Greenfield, and they ask nothing apart from what has been .awarded to Mr. Rothschild. In the circumstances, the counsel fee for representing Isidore Greenfield in the Court of Appeals properly should have been awarded to Mr. Rothschild. In all other respects, it is our opinion that the various allowances were appropriate under all the circumstances here presented. (For prior appeal, see 13 A D 2d 681, 774, 846, affd. 11 N Y 2d 747.) Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur.